UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7461


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RYAN O’NEIL LANSDOWNE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:00-cr-00185-TSE-1; 1:11-cv-00112-TSE)


Submitted:   March 15, 2012                 Decided:   March 20, 2012


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Ryan O’Neil Lansdowne, Appellant Pro Se.       Lawrence Joseph
Leiser, Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ryan    O’Neil       Lansdowne      seeks     to    appeal        the    district

court’s orders (1) denying his motion for reduction of sentence

under 18 U.S.C. § 3582(c)(2) (2006) and denying relief on his 28

U.S.C.A. § 2255 (West Supp. 2011) motion; and (2) denying his

motion for reconsideration.

              We     have    reviewed       the     district          court’s      denial      of

Lansdowne’s          § 3582(c)(2)           motion      and         his         request        for

reconsideration and find no reversible error.                              Accordingly, we

affirm   the       district       court’s    orders     in    part        for    the    reasons

stated by the district court.                 United States v. Lansdowne, Nos.

1:00-cr-00185-TSE-1; 1:11-cv-00112-TSE (E.D. Va. filed Aug. 4,

2011 & entered Aug. 5, 2011; filed Nov. 8, 2011 & entered Nov.

9, 2011).

              To the extent that the district court’s orders address

Lansdowne’s        request     for      § 2255     relief,       the      orders       are     not

appealable         unless     a     circuit       justice        or     judge         issues    a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(B) (2006).

A   certificate        of     appealability          will     not      issue       absent      “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                    When the district court denies

relief   on    the    merits,       a   prisoner      satisfies        this      standard      by

demonstrating         that    reasonable          jurists     would        find       that     the

district      court’s       assessment      of    the     constitutional           claims      is

                                              2
debatable     or   wrong.    Slack   v.       McDaniel,     529   U.S.   473,   484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,   and   that       the   motion   states   a   debatable

claim of the denial of a constitutional right.                    Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Lansdowne has not made the requisite showing.                   Accordingly,

we deny Lansdowne’s motion for a certificate of appealability

and dismiss the appeal in part.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                              AFFIRMED IN PART;
                                                              DISMISSED IN PART




                                         3